Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 1 of 437 PageID: 408




Charles M. Lizza
William C. Baton
Sarah A. Sullivan
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, New Jersey 07102-5426
(973) 286-6700
clizza@saul.com

F. Dominic Cerrito
Eric C. Stops
Angus Chen
Evangeline Shih
Catherine Mattes
QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010
(212) 849-7000

Attorneys for Plaintiff
TherapeuticsMD, Inc.

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


THERAPEUTICSMD, INC.,
                                                     Civil Action No. 20-5256 (FLW)(TJB)
                          Plaintiff,
                                                     AMENDED COMPLAINT FOR
       v.                                            PATENT INFRINGEMENT
AMNEAL PHARMACEUTICALS, INC.,
                                                     (Filed Electronically)
AMNEAL PHARMACEUTICALS, LLC,
and AMNEAL PHARMACEUTICALS OF
NEW YORK LLC,

                          Defendants.


       Plaintiff TherapeuticsMD, Inc. (“TherapeuticsMD”), by its undersigned attorneys, for its

Complaint against defendants Amneal Pharmaceuticals, Inc. (“Amneal Inc.”), Amneal

Pharmaceuticals, LLC (“Amneal LLC”), and Amneal Pharmaceuticals of New York LLC

(“Amneal NY”) (together, “Amneal” or “Defendants”), alleges as follows:
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 2 of 437 PageID: 409




                                      Nature of the Action

       1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 100, et seq., arising from the filing of Abbreviated New Drug Application

(“ANDA”) No. 214293 (“Amneal’s ANDA”) with the United States Food and Drug

Administration (“FDA”) seeking approval to commercially market a generic version of

TherapeuticsMD’s BIJUVA® drug product (“Amneal’s Proposed Product”) before the expiration

of United States Patent Nos. 8,633,178 (the “’178 patent”); 8,846,648 (the “’648 patent”);

8,846,649 (the “’649 patent”); 8,987,237 (the “’237 patent); 8,993,548 (the “’548 patent”);

8,993,549 (the “’549 patent”); 9,006,222 (the “’222 patent”); 9,114,145 (the “’145 patent”);

9,114,146 (the “’146 patent”); 9,301,920 (the “’920 patent”); 10,052,386 (the “’386 patent”);

10,206,932 (the “’932 patent”); and 10,639,375 (the “’375 patent”) (collectively, “the patent(s)-

in-suit”), all owned by TherapeuticsMD.

                                           The Parties

       2.      Plaintiff TherapeuticsMD is a women’s healthcare company committed to

creating and commercializing innovative products to support women from pregnancy prevention

through menopause. TherapeuticsMD focuses on, and invests heavily in, the development and

commercialization of health solutions that enable new standards of care for women.

TherapeuticsMD is a corporation organized and existing under the laws of the State of Nevada,

having a principal place of business at 951 Yamato Rd., Suite 220, Boca Raton, Florida 33431.

       3.      On information and belief, Defendant Amneal Inc. is a corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at 400

Crossing Boulevard, Bridgewater, New Jersey 08807.

       4.      On information and belief, Defendant Amneal LLC is a limited liability company

organized and existing under the laws of the State of Delaware, having a principal place of


                                               -2-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 3 of 437 PageID: 410




business at 400 Crossing Boulevard, Bridgewater, New Jersey 08807. On information and

belief, Amneal LLC is a wholly owned subsidiary of Amneal Inc.

       5.      On information and belief, Defendant Amneal NY is a limited liability company

organized and existing under the laws of the State of Delaware, having a place of business at 400

Crossing Blvd., Third Floor, Bridgewater, New Jersey 08807. On information and belief,

Amneal NY is a wholly owned subsidiary of Amneal LLC.

                                       The Patents-in-Suit

       6.      On January 21, 2014, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’178 patent, entitled, “Natural Combination Hormone Replacement

Formulations and Therapies,” to TherapeuticsMD as assignee of the inventors. A copy of the

’178 patent is attached hereto as Exhibit A.

       7.      On September 30, 2014, the USPTO duly and lawfully issued the ’648 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’648 patent is attached hereto as

Exhibit B.

       8.      On September 30, 2014, the USPTO duly and lawfully issued the ’649 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’649 patent is attached hereto as

Exhibit C.

       9.      On March 24, 2015, the USPTO duly and lawfully issued the ’237 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’237 patent is attached hereto as

Exhibit D.




                                               -3-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 4 of 437 PageID: 411




       10.     On March 31, 2015, the USPTO duly and lawfully issued the ’548 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’548 patent is attached hereto as

Exhibit E.

       11.     On March 31, 2015, the USPTO duly and lawfully issued the ’549 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’549 patent is attached hereto as

Exhibit F.

       12.     On April 14, 2015, the USPTO duly and lawfully issued the ’222 patent, entitled,

“Natural Combination Hormone Replacement Formulations and Therapies,” to TherapeuticsMD

as assignee of the inventors. A copy of the ’222 patent is attached hereto as Exhibit G.

       13.     On August 25, 2015, the USPTO duly and lawfully issued the ’145 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’145 patent is attached hereto as

Exhibit H.

       14.     On August 25, 2015, the USPTO duly and lawfully issued the ’146 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’146 patent is attached hereto as

Exhibit I.

       15.     On April 5, 2016, the USPTO duly and lawfully issued the ’920 patent, entitled,

“Natural Combination Hormone Replacement Formulations and Therapies,” to TherapeuticsMD

as assignee of the inventors. A copy of the ’920 patent is attached hereto as Exhibit J.




                                               -4-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 5 of 437 PageID: 412




       16.     On August 21, 2018, the USPTO duly and lawfully issued the ’386 patent,

entitled, “Progesterone Formulations,” to TherapeuticsMD as assignee of the inventors. A copy

of the ’386 patent is attached hereto as Exhibit K.

       17.     On February 19, 2019, the USPTO duly and lawfully issued the ’932 patent,

entitled, “Natural Combination Hormone Replacement Formulations and Therapies,” to

TherapeuticsMD as assignee of the inventors. A copy of the ’932 patent is attached hereto as

Exhibit L.

       18.     On May 5, 2020, the USPTO duly and lawfully issued the ’375 patent, entitled,

“Progesterone Formulations,” to TherapeuticsMD as assignee of the inventors. A copy of the

’375 patent is attached hereto as Exhibit M.

                                   The BIJUVA® Drug Product

       19.     TherapeuticsMD holds an approved New Drug Application (“NDA”) under

Section 505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

estradiol and progesterone capsules (NDA No. 210132), which it sells under the trade name

BIJUVA®. BIJUVA® is an FDA-approved medication indicated in a woman with a uterus for the

treatment of moderate to severe vasomotor symptoms due to menopause.

       20.     The claims of the patents-in-suit cover, inter alia, pharmaceutical compositions

and formulations comprising estradiol and progesterone, pharmaceutical compositions

comprising progesterone, and methods of use of pharmaceutical compositions comprising

estradiol and progesterone.

       21.     Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-in-

suit are listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to BIJUVA®.




                                               -5-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 6 of 437 PageID: 413




                                     Jurisdiction and Venue

       22.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       23.     TherapeuticsMD received a letter from Amneal no earlier than March 17, 2020,

notifying TherapeuticsMD that Amneal submitted ANDA No. 214293 (“Amneal’s Notice

Letter”). Each page of Amneal’s Notice Letter bears the address 400 Crossing Boulevard, 3rd

Floor, Bridgewater, NJ 08807.

       24.     Attached to the Amneal Notice Letter was a document entitled “Amneal

Pharmaceuticals, LLC Detailed Factual and Legal Basis of Non-Infringement and/or Invalidity”

(“Amneal’s Detailed Statement”).

       25.     On information and belief, one or more acts related to Amneal’s preparation of

Amneal’s ANDA and the preparation of Amneal’s written certifications to the FDA, as called for

by Section 505 of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Amneal’s Paragraph IV

Certification(s)”), set forth in Amneal’s ANDA were conducted in this District and/or will be

conducted in the District.

       26.     On information and belief, upon FDA approval of Amneal’s ANDA, Amneal

intends to commercially manufacture, import, market, offer for sale, and/or sell Amneal’s

Proposed Product throughout the United States including in this Judicial District.

       27.     On information and belief, Amneal is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

This Judicial District is a likely destination for the generic drug products described in ANDA

No. 214293. On information and belief, Amneal also prepares and/or aids in the preparation and

submission of ANDAs to the FDA.


                                               -6-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 7 of 437 PageID: 414




        28.     The Court has personal jurisdiction over Amneal LLC by virtue of, inter alia, its

continuous and systematic contacts with the State of New Jersey. On information and belief,

Amneal LLC’s principal place of business is in Bridgewater, New Jersey. On information and

belief, Amneal LLC is registered with the State of New Jersey’s Division of Revenue and

Enterprise Services as a business operating in New Jersey under Business I.D. No. 0600211542.

On information and belief, Amneal LLC is registered with the State of New Jersey’s Department

of Health as a drug manufacturer and wholesaler, under Registration No. 5002991. On

information and belief, Amneal LLC purposefully has conducted and continues to conduct

business in this Judicial District.

        29.     This Court has personal jurisdiction over Amneal NY because, inter alia, it: (1)

has purposefully availed itself of the privilege of doing business in New Jersey, including

directly or indirectly through its affiliate, agent, and/or alter ego, Amneal LLC, a company that

has its principal place of business in the State of New Jersey and holds licenses with the State of

New Jersey as a pharmacy wholesaler; and (2) maintains extensive and systematic contacts with

the State of New Jersey, including the marketing, distribution, and/or sale of generic

pharmaceutical drugs in New Jersey including through, directly or indirectly, Amneal LLC. On

information and belief, Amneal NY has a place of business at 400 Crossing Blvd., Third Floor,

Bridgewater, New Jersey 08807. On information and belief, Amneal NY is registered with the

State of New Jersey’s Department of Health as a drug manufacturer and wholesaler, under

Registration No. 5003663. On information and belief, Amneal NY purposefully has conducted

and continues to conduct business in this Judicial District.

        30.     This Court has personal jurisdiction over Amneal Inc. because, inter alia, it: (1)

has purposefully availed itself of the privilege of doing business in New Jersey, including




                                                -7-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 8 of 437 PageID: 415




directly or indirectly through its subsidiaries, agents, and/or alter egos, Amneal LLC, a company

that has its principal place of business in the State of New Jersey and holds licenses with the

State of New Jersey as a pharmacy wholesaler, and Amneal NY, a company that has a place of

business in the State of New Jersey and is registered with the State of New Jersey as a drug

manufacturer and wholesaler; and (2) maintains extensive and systematic contacts with the State

of New Jersey, including the marketing, distribution, and/or sale of generic pharmaceutical drugs

in New Jersey including through, directly or indirectly, Amneal LLC and/or Amneal NY.

       31.     On information and belief, Amneal Inc.’s executive offices are located in

Bridgewater, New Jersey. On information and belief, Amneal Inc. owns or leases numerous

properties throughout New Jersey for the purposes of manufacturing, research and development,

warehousing, and packaging. (See Amneal Pharmaceuticals, Inc. Securities and Exchange

Commission Form 10-K (for the fiscal year ended December 31, 2019) (“Amneal Inc. Form 10-

K”) at 34.)

       32.     On information and belief, Amneal Inc. regularly and continuously transacts

business within New Jersey, including by making pharmaceutical products for sale in New

Jersey and selling pharmaceutical products in New Jersey. On information and belief, Amneal

Inc. derives substantial revenue from the sale of those products in New Jersey and has availed

itself of the privilege of conducting business within New Jersey. Amneal Inc.’s 10-K filing

states, “[t]he Company’s Generics segment includes over 200 product families covering an

extensive range of dosage forms and delivery systems . . . . [and] 113 products either approved

but not yet launched or pending FDA approval.” (Amneal Inc. Form 10-K at 5.) On information

and belief, Amneal Inc. derives substantial revenue from selling generic pharmaceutical products

throughout the United States, including in this Judicial District.




                                                -8-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 9 of 437 PageID: 416




        33.     This Court has personal jurisdiction over Amneal because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to TherapeuticsMD. On information and belief, Amneal intends a future course of

conduct that includes acts of patent infringement in New Jersey. These acts have led and will

continue to lead to foreseeable harm and injury to TherapeuticsMD in New Jersey and in this

Judicial District. For example, on information and belief, Amneal will work towards the

regulatory approval, manufacturing, use, importation, marketing, sale, offer for sale, and

distribution of generic pharmaceutical products, including Amneal’s ANDA Product, throughout

the United States, including in New Jersey and in this Judicial District, before the expiration of

the patents-in-suit.

        34.     In Amneal’s Notice Letter, Amneal stated that the name and address of its agent

in the United States authorized to accept written notice requesting access under its Office of

Confidential Access is Lars Taavola, Esq., Amneal Pharmaceuticals, LLC, 400 Crossing

Boulevard, 3rd Floor, Bridgewater, NJ 08807. By naming Mr. Taavola in Bridgewater, NJ as its

agent in connection with this action, Amneal has consented to jurisdiction in New Jersey.

        35.     Amneal LLC has previously been sued in this Judicial District, has availed itself

of New Jersey courts through its assertion of counterclaims in suits brought in New Jersey, and

has not challenged personal jurisdiction. See, e.g., Cubist Pharmaceuticals LLC v. Amneal

Pharmaceuticals, LLC, et al. No. 19-15439 (D.N.J.); Senju Pharmaceutical Co., et al. v. Amneal

Pharmaceuticals LLC et al., No. 18-05571 (D.N.J.); BTG International Limited, et al. v. Actavis

Laboratories FL, Inc., et al., No. 15- 05909 (D.N.J.); Shire Pharmaceutical Development Inc., et

al. v. Amneal Pharmaceuticals LLC, et al., No. 15-02865 (D.N.J.); Novo Nordisk Inc., et al. v.




                                                -9-
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 10 of 437 PageID: 417




 Amneal Pharmaceuticals, LLC, et al., No. 13-04915 (D.N.J.); Luitpold Pharmaceuticals, Inc. v.

 Amneal Pharmaceuticals, LLC, et al.; No. 12-05064 (D.N.J.).

        36.     Amneal LLC has further availed itself of the jurisdiction of this Court by

 initiating litigation in this Judicial District. See, e.g., Amneal Pharmaceuticals LLC v. Reckitt

 Benckiser Pharmaceuticals, Inc., et al., No. 15-08864 (D.N.J.).

        37.     Amneal NY has previously been sued in this Judicial District, has availed itself of

 New Jersey courts through its assertion of counterclaims in suits brought in New Jersey, and has

 not challenged personal jurisdiction. See, e.g., BTG International Limited et al. v. Actavis

 Laboratories FL, Inc.. et al., No. 15- 05909 (D.N.J.); Shire Pharmaceutical Development Inc., et

 al. v. Amneal Pharmaceuticals LLC, et al., No. 15-02865 (D.N.J.); Novo Nordisk Inc., et al. v.

 Amneal Pharmaceuticals, LLC, et al., No. 13-04915 (D.N.J.); Luitpold Pharmaceuticals, Inc. v.

 Amneal Pharmaceuticals, LLC, et al.; No. 12-05064 (D.N.J.).

        38.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

 1400(b).

                                   Acts Giving Rise To This Suit

        39.     Pursuant to Section 505 of the FFDCA, Amneal’s ANDA seeks FDA approval to

 engage in the commercial manufacture, use, offer for sale, sale, or importation into the United

 States of 1 mg/100 mg (estradiol/progesterone) capsules before the patents-in-suit expire.

        40.     On information and belief, following FDA approval of Amneal’s ANDA, Amneal

 will make, use, offer to sell, or sell Amneal’s Proposed Product throughout the United States, or

 import such generic products into the United States.

        41.     On information and belief, the proposed label or proposed package insert for

 Amneal’s Proposed Product states that it is indicated in a woman with a uterus for the treatment

 of moderate to severe vasomotor symptoms due to menopause.


                                                - 10 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 11 of 437 PageID: 418




         42.     On information and belief, in connection with the filing of its ANDA as described

 above, Amneal provided Amneal’s Paragraph IV Certification(s) alleging, inter alia, that the

 claims of the patent(s)-in-suit are invalid, unenforceable, and/or will not be infringed by the

 activities described in Amneal’s ANDA.

         43.     No earlier than March 17, 2020, TherapeuticsMD received Amneal’s written

 notice of its Paragraph IV Certification(s). Amneal’s Notice Letter alleged, inter alia, that the

 claims of the patent(s)-in-suit are invalid and/or will not be infringed by the activities described

 in Amneal’s ANDA. Amneal’s Notice Letter also informed TherapeuticsMD that Amneal seeks

 approval to market Amneal’s Proposed Product before the patent(s)-in-suit expire. Amneal’s

 Notice Letter also requested that any correspondence regarding Amneal’s Offer of Confidential

 Access to its ANDA pursuant to 21 U.S.C. § 355(j)(5)(C) be sent to Amneal at 400 Crossing

 Boulevard in Bridgewater, NJ 08807.

                                 Count I: Infringement of the ’178 Patent

         44.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         45.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’178 patent.

         46.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         47.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before




                                                  - 11 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 12 of 437 PageID: 419




 the expiration of the ’178 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

        48.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’178 patent.

        49.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’178 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        50.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’178 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’178 patent and

 knowledge that its acts are encouraging infringement.

        51.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’178 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’178 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

        52.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’178 patent is not enjoined.

        53.     TherapeuticsMD does not have an adequate remedy at law.




                                                - 12 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 13 of 437 PageID: 420




         54.     This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                 Count II: Infringement of the ’648 Patent

         55.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         56.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’648 patent.

         57.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         58.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’648 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         59.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’648 patent.

         60.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’648 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

         61.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’648 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will


                                                  - 13 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 14 of 437 PageID: 421




 intentionally encourage acts of direct infringement with knowledge of the ’648 patent and

 knowledge that its acts are encouraging infringement.

         62.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’648 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’648 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         63.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’648 patent is not enjoined.

         64.     TherapeuticsMD does not have an adequate remedy at law.

         65.     This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                 Count III: Infringement of the ’649 Patent

         66.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         67.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’649 patent.

         68.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.




                                                   - 14 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 15 of 437 PageID: 422




        69.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’649 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

        70.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’649 patent.

        71.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’649 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        72.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’649 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’649 patent and

 knowledge that its acts are encouraging infringement.

        73.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’649 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’649 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.




                                                - 15 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 16 of 437 PageID: 423




         74.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’649 patent is not enjoined.

         75.     TherapeuticsMD does not have an adequate remedy at law.

         76.     This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                 Count IV: Infringement of the ’237 Patent

         77.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         78.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’237 patent.

         79.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         80.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’237 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         81.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’237 patent.

         82.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’237 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.




                                                   - 16 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 17 of 437 PageID: 424




         83.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’237 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’237 patent and

 knowledge that its acts are encouraging infringement.

         84.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’237 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’237 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         85.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’237 patent is not enjoined.

         86.     TherapeuticsMD does not have an adequate remedy at law.

         87.     This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                 Count V: Infringement of the ’548 Patent

         88.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         89.     Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial




                                                  - 17 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 18 of 437 PageID: 425




 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’548 patent.

        90.     Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        91.     Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’548 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

        92.     There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’548 patent.

        93.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’548 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        94.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’548 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’548 patent and

 knowledge that its acts are encouraging infringement.

        95.     Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’548 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that




                                                - 18 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 19 of 437 PageID: 426




 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’548 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         96.     TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’548 patent is not enjoined.

         97.     TherapeuticsMD does not have an adequate remedy at law.

         98.     This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                 Count VI: Infringement of the ’549 Patent

         99.     TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         100.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’549 patent.

         101.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         102.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’549 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         103.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’549 patent.




                                                   - 19 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 20 of 437 PageID: 427




         104.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’549 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

         105.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’549 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’549 patent and

 knowledge that its acts are encouraging infringement.

         106.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’549 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’549 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         107.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’549 patent is not enjoined.

         108.    TherapeuticsMD does not have an adequate remedy at law.

         109.    This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count VII: Infringement of the ’222 Patent

         110.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.


                                                - 20 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 21 of 437 PageID: 428




        111.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’222 patent.

        112.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

        113.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’222 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

        114.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’222 patent.

        115.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’222 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        116.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’222 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’222 patent and

 knowledge that its acts are encouraging infringement.

        117.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’222 patent under 35 U.S.C. § 271(c) by




                                                - 21 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 22 of 437 PageID: 429




 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’222 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         118.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’222 patent is not enjoined.

         119.    TherapeuticsMD does not have an adequate remedy at law.

         120.    This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count VIII: Infringement of the ’145 Patent

         121.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         122.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’145 patent.

         123.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         124.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’145 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).




                                                - 22 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 23 of 437 PageID: 430




        125.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’145 patent.

        126.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’145 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        127.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’145 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’145 patent and

 knowledge that its acts are encouraging infringement.

        128.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’145 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’145 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

        129.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’145 patent is not enjoined.

        130.    TherapeuticsMD does not have an adequate remedy at law.

        131.    This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.




                                               - 23 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 24 of 437 PageID: 431




                                 Count IX: Infringement of the ’146 Patent

         132.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         133.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’146 patent.

         134.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         135.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’146 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         136.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’146 patent.

         137.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’146 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

         138.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’146 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’146 patent and

 knowledge that its acts are encouraging infringement.


                                                   - 24 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 25 of 437 PageID: 432




         139.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’146 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’146 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         140.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’146 patent is not enjoined.

         141.    TherapeuticsMD does not have an adequate remedy at law.

         142.    This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                 Count X: Infringement of the ’920 Patent

         143.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         144.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’920 patent.

         145.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         146.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before




                                                  - 25 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 26 of 437 PageID: 433




 the expiration of the ’920 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

        147.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’920 patent.

        148.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’920 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        149.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’920 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’920 patent and

 knowledge that its acts are encouraging infringement.

        150.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’920 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’920 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

        151.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’920 patent is not enjoined.

        152.    TherapeuticsMD does not have an adequate remedy at law.




                                                - 26 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 27 of 437 PageID: 434




         153.    This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                 Count XI: Infringement of the ’386 Patent

         154.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         155.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’386 patent.

         156.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         157.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’386 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         158.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’386 patent.

         159.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’386 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

         160.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’386 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will


                                                   - 27 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 28 of 437 PageID: 435




 intentionally encourage acts of direct infringement with knowledge of the ’386 patent and

 knowledge that its acts are encouraging infringement.

         161.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’386 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’386 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         162.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’386 patent is not enjoined.

         163.    TherapeuticsMD does not have an adequate remedy at law.

         164.    This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count XII: Infringement of the ’932 Patent

         165.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         166.    Amneal, by the submission of its Paragraph IV Certification(s) as part of its

 ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

 manufacture, use, offer for sale, sale, or importation into the United States of Amneal’s Proposed

 Product, before the expiration of the ’932 patent.

         167.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.




                                                - 28 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 29 of 437 PageID: 436




        168.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’932 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

        169.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’932 patent.

        170.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’932 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

        171.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’932 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will

 intentionally encourage acts of direct infringement with knowledge of the ’932 patent and

 knowledge that its acts are encouraging infringement.

        172.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’932 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’932 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.




                                                - 29 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 30 of 437 PageID: 437




         173.    TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’932 patent is not enjoined.

         174.    TherapeuticsMD does not have an adequate remedy at law.

         175.    This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count XIII: Infringement of the ’375 Patent

         176.    TherapeuticsMD repeats and realleges the allegations of the preceding paragraphs

 as if fully set forth herein.

         177.    Amneal’s ANDA has been pending before the FDA since at least March 16, 2020,

 the date that Amneal sent Amneal’s Notice Letter to TherapeuticsMD.

         178.    Amneal’s submission of its ANDA to engage in the commercial manufacture, use,

 offer for sale, sale, or importation into the United States of Amneal’s Proposed Product, before

 the expiration of the ’375 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         179.    There is a justiciable controversy between TherapeuticsMD and Amneal as to the

 infringement of the ’375 patent.

         180.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will infringe one or more claims of the ’375 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Amneal’s Proposed Product in the United States.

         181.    Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will induce infringement of one or more claims of the ’375 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, upon FDA approval of Amneal’s ANDA, Amneal will




                                                - 30 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 31 of 437 PageID: 438




 intentionally encourage acts of direct infringement with knowledge of the ’375 patent and

 knowledge that its acts are encouraging infringement.

         182.       Unless enjoined by this Court, upon FDA approval of Amneal’s ANDA, Amneal

 will contributorily infringe one or more claims of the ’375 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Amneal’s Proposed Product in the

 United States. On information and belief, Amneal has had and continues to have knowledge that

 Amneal’s Proposed Product is especially adapted for a use that infringes one or more claims of

 the ’375 patent and that there is no substantial non-infringing use for Amneal’s Proposed

 Product.

         183.       TherapeuticsMD will be substantially and irreparably damaged and harmed if

 Amneal’s infringement of the ’375 patent is not enjoined.

         184.       TherapeuticsMD does not have an adequate remedy at law.

         185.       This case is exceptional and TherapeuticsMD is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff TherapeuticsMD respectfully requests the following relief:

         (A)        A Judgment that Amneal has infringed the patents-in-suit by submitting ANDA

 No. 214293;

         (B)        A Judgment that Amneal has infringed, and that Amneal’s making, using, offering

 to sell, selling, or importing Amneal’s Proposed Product will infringe one or more claims of the

 patents-in-suit;

         (C)        An Order that the effective date of FDA approval of ANDA No. 214293 be a date

 which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

 exclusivity to which TherapeuticsMD is or becomes entitled;


                                                   - 31 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 32 of 437 PageID: 439




         (D)    Preliminary and permanent injunctions enjoining Amneal and its officers, agents,

 attorneys, and employees, and those acting in privity or concert with them, from making, using,

 offering to sell, selling, or importing Amneal’s Proposed Product until after the expiration of the

 patents-in-suit, or any later expiration of exclusivity to which TherapeuticsMD is or becomes

 entitled;

         (E)    A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

 enjoining Amneal, its officers, agents, attorneys, and employees, and those acting in privity or

 concert with them, from practicing any of the claimed inventions of the patents-in-suit, or from

 actively inducing or contributing to the infringement of any claim of the patents-in-suit, until

 after the expiration of the patents-in-suit, or any later expiration of exclusivity to which

 TherapeuticsMD is or becomes entitled;

         (F)    A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of Amneal’s Proposed Product will directly infringe, induce,

 and/or contribute to infringement of the patents-in-suit;

         (G)    To the extent that Amneal has committed any acts with respect to the claimed

 inventions of the patents-in-suit, other than those acts expressly exempted by 35 U.S.C. §

 271(e)(1), a Judgment awarding TherapeuticsMD damages for such acts;

         (H)    If Amneal engages in the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of Amneal’s Proposed Product before the expiration of the

 patents-in-suit, a Judgment awarding damages to TherapeuticsMD resulting from such

 infringement, together with interest;

         (I)    A Judgment declaring that the patents-in-suit remain valid and enforceable;




                                                 - 32 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 33 of 437 PageID: 440




        (J)    A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

 awarding TherapeuticsMD its attorneys’ fees incurred in this action;

        (K)    A Judgment awarding TherapeuticsMD its costs and expenses incurred in this

 action; and

        (L)    Such further and other relief as this Court may deem just and proper.




                                              - 33 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 34 of 437 PageID: 441




 Dated: May 20, 2020                          By: s/ Charles M. Lizza
                                                  Charles M. Lizza
 Of Counsel:                                      William C. Baton
 F. Dominic Cerrito                               Sarah A. Sullivan
 Eric C. Stops                                    SAUL EWING ARNSTEIN & LEHR LLP
 Angus Chen                                       One Riverfront Plaza, Suite 1520
 Evangeline Shih                                  Newark, New Jersey 07102-5426
 Catherine Mattes                                 (973) 286-6700
 QUINN EMANUEL URQUHART & SULLIVAN, LLP           clizza@saul.com
 51 Madison Avenue, 22nd Floor
 New York, New York 10010                        Attorneys for Plaintiff
 (212) 849-7000                                  TherapeuticsMD, Inc.




                                     - 34 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 35 of 437 PageID: 442




          CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 & 40.1

        I hereby certify that, to the best of my knowledge, the matter in controversy is not the

 subject of any other action pending in any court or of any pending arbitration or administrative

 proceeding.

 Dated: May 20, 2020                                   By: s/ Charles M. Lizza
                                                           Charles M. Lizza
 Of Counsel:                                               William C. Baton
 F. Dominic Cerrito                                        Sarah A. Sullivan
 Eric C. Stops                                             SAUL EWING ARNSTEIN & LEHR LLP
 Angus Chen                                                One Riverfront Plaza, Suite 1520
 Evangeline Shih                                           Newark, New Jersey 07102-5426
 Catherine Mattes                                          (973) 286-6700
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                    clizza@saul.com
 51 Madison Avenue, 22nd Floor
 New York, New York 10010                                 Attorneys for Plaintiff
 (212) 849-7000                                           TherapeuticsMD, Inc.




                                              - 35 -
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 36 of 437 PageID: 443




                   EXHIBIT A
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 37 of 437 PageID: 444
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 38 of 437 PageID: 445
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 39 of 437 PageID: 446
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 40 of 437 PageID: 447
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 41 of 437 PageID: 448
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 42 of 437 PageID: 449
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 43 of 437 PageID: 450
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 44 of 437 PageID: 451
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 45 of 437 PageID: 452
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 46 of 437 PageID: 453
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 47 of 437 PageID: 454
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 48 of 437 PageID: 455
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 49 of 437 PageID: 456
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 50 of 437 PageID: 457
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 51 of 437 PageID: 458
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 52 of 437 PageID: 459
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 53 of 437 PageID: 460
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 54 of 437 PageID: 461
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 55 of 437 PageID: 462
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 56 of 437 PageID: 463
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 57 of 437 PageID: 464
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 58 of 437 PageID: 465
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 59 of 437 PageID: 466
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 60 of 437 PageID: 467
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 61 of 437 PageID: 468




                   EXHIBIT B
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 62 of 437 PageID: 469
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 63 of 437 PageID: 470
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 64 of 437 PageID: 471
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 65 of 437 PageID: 472
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 66 of 437 PageID: 473
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 67 of 437 PageID: 474
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 68 of 437 PageID: 475
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 69 of 437 PageID: 476
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 70 of 437 PageID: 477
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 71 of 437 PageID: 478
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 72 of 437 PageID: 479
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 73 of 437 PageID: 480
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 74 of 437 PageID: 481
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 75 of 437 PageID: 482
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 76 of 437 PageID: 483
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 77 of 437 PageID: 484
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 78 of 437 PageID: 485
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 79 of 437 PageID: 486
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 80 of 437 PageID: 487
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 81 of 437 PageID: 488
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 82 of 437 PageID: 489
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 83 of 437 PageID: 490
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 84 of 437 PageID: 491
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 85 of 437 PageID: 492
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 86 of 437 PageID: 493
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 87 of 437 PageID: 494
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 88 of 437 PageID: 495
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 89 of 437 PageID: 496
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 90 of 437 PageID: 497




                  EXHIBIT C
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 91 of 437 PageID: 498
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 92 of 437 PageID: 499
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 93 of 437 PageID: 500
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 94 of 437 PageID: 501
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 95 of 437 PageID: 502
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 96 of 437 PageID: 503
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 97 of 437 PageID: 504
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 98 of 437 PageID: 505
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 99 of 437 PageID: 506
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 100 of 437 PageID: 507
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 101 of 437 PageID: 508
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 102 of 437 PageID: 509
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 103 of 437 PageID: 510
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 104 of 437 PageID: 511
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 105 of 437 PageID: 512
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 106 of 437 PageID: 513
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 107 of 437 PageID: 514
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 108 of 437 PageID: 515
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 109 of 437 PageID: 516
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 110 of 437 PageID: 517
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 111 of 437 PageID: 518
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 112 of 437 PageID: 519
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 113 of 437 PageID: 520
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 114 of 437 PageID: 521
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 115 of 437 PageID: 522
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 116 of 437 PageID: 523
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 117 of 437 PageID: 524
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 118 of 437 PageID: 525




                   EXHIBIT D
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 119 of 437 PageID: 526
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 120 of 437 PageID: 527
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 121 of 437 PageID: 528
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 122 of 437 PageID: 529
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 123 of 437 PageID: 530
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 124 of 437 PageID: 531
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 125 of 437 PageID: 532
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 126 of 437 PageID: 533
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 127 of 437 PageID: 534
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 128 of 437 PageID: 535
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 129 of 437 PageID: 536
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 130 of 437 PageID: 537
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 131 of 437 PageID: 538
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 132 of 437 PageID: 539
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 133 of 437 PageID: 540
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 134 of 437 PageID: 541
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 135 of 437 PageID: 542
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 136 of 437 PageID: 543
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 137 of 437 PageID: 544
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 138 of 437 PageID: 545
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 139 of 437 PageID: 546
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 140 of 437 PageID: 547
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 141 of 437 PageID: 548
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 142 of 437 PageID: 549
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 143 of 437 PageID: 550
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 144 of 437 PageID: 551
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 145 of 437 PageID: 552
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 146 of 437 PageID: 553
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 147 of 437 PageID: 554
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 148 of 437 PageID: 555
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 149 of 437 PageID: 556
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 150 of 437 PageID: 557
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 151 of 437 PageID: 558




                   EXHIBIT E
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 152 of 437 PageID: 559
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 153 of 437 PageID: 560
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 154 of 437 PageID: 561
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 155 of 437 PageID: 562
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 156 of 437 PageID: 563
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 157 of 437 PageID: 564
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 158 of 437 PageID: 565
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 159 of 437 PageID: 566
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 160 of 437 PageID: 567
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 161 of 437 PageID: 568
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 162 of 437 PageID: 569
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 163 of 437 PageID: 570
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 164 of 437 PageID: 571
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 165 of 437 PageID: 572
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 166 of 437 PageID: 573
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 167 of 437 PageID: 574
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 168 of 437 PageID: 575
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 169 of 437 PageID: 576
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 170 of 437 PageID: 577
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 171 of 437 PageID: 578
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 172 of 437 PageID: 579




                   EXHIBIT F
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 173 of 437 PageID: 580
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 174 of 437 PageID: 581
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 175 of 437 PageID: 582
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 176 of 437 PageID: 583
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 177 of 437 PageID: 584
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 178 of 437 PageID: 585
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 179 of 437 PageID: 586
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 180 of 437 PageID: 587
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 181 of 437 PageID: 588
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 182 of 437 PageID: 589
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 183 of 437 PageID: 590
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 184 of 437 PageID: 591
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 185 of 437 PageID: 592
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 186 of 437 PageID: 593
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 187 of 437 PageID: 594
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 188 of 437 PageID: 595
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 189 of 437 PageID: 596
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 190 of 437 PageID: 597
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 191 of 437 PageID: 598
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 192 of 437 PageID: 599
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 193 of 437 PageID: 600
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 194 of 437 PageID: 601
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 195 of 437 PageID: 602




                   EXHIBIT G
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 196 of 437 PageID: 603
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 197 of 437 PageID: 604
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 198 of 437 PageID: 605
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 199 of 437 PageID: 606
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 200 of 437 PageID: 607
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 201 of 437 PageID: 608
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 202 of 437 PageID: 609
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 203 of 437 PageID: 610
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 204 of 437 PageID: 611
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 205 of 437 PageID: 612
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 206 of 437 PageID: 613
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 207 of 437 PageID: 614
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 208 of 437 PageID: 615
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 209 of 437 PageID: 616
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 210 of 437 PageID: 617
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 211 of 437 PageID: 618
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 212 of 437 PageID: 619
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 213 of 437 PageID: 620
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 214 of 437 PageID: 621
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 215 of 437 PageID: 622
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 216 of 437 PageID: 623
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 217 of 437 PageID: 624
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 218 of 437 PageID: 625
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 219 of 437 PageID: 626
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 220 of 437 PageID: 627
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 221 of 437 PageID: 628
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 222 of 437 PageID: 629
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 223 of 437 PageID: 630
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 224 of 437 PageID: 631
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 225 of 437 PageID: 632
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 226 of 437 PageID: 633
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 227 of 437 PageID: 634
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 228 of 437 PageID: 635
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 229 of 437 PageID: 636




                   EXHIBIT H
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 230 of 437 PageID: 637
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 231 of 437 PageID: 638
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 232 of 437 PageID: 639
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 233 of 437 PageID: 640
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 234 of 437 PageID: 641
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 235 of 437 PageID: 642
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 236 of 437 PageID: 643
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 237 of 437 PageID: 644
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 238 of 437 PageID: 645
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 239 of 437 PageID: 646
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 240 of 437 PageID: 647
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 241 of 437 PageID: 648
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 242 of 437 PageID: 649
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 243 of 437 PageID: 650
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 244 of 437 PageID: 651
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 245 of 437 PageID: 652
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 246 of 437 PageID: 653
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 247 of 437 PageID: 654
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 248 of 437 PageID: 655
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 249 of 437 PageID: 656
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 250 of 437 PageID: 657
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 251 of 437 PageID: 658




                    EXHIBIT I
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 252 of 437 PageID: 659
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 253 of 437 PageID: 660
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 254 of 437 PageID: 661
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 255 of 437 PageID: 662
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 256 of 437 PageID: 663
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 257 of 437 PageID: 664
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 258 of 437 PageID: 665
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 259 of 437 PageID: 666
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 260 of 437 PageID: 667
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 261 of 437 PageID: 668
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 262 of 437 PageID: 669
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 263 of 437 PageID: 670
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 264 of 437 PageID: 671
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 265 of 437 PageID: 672
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 266 of 437 PageID: 673
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 267 of 437 PageID: 674
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 268 of 437 PageID: 675
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 269 of 437 PageID: 676
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 270 of 437 PageID: 677
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 271 of 437 PageID: 678
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 272 of 437 PageID: 679
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 273 of 437 PageID: 680
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 274 of 437 PageID: 681
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 275 of 437 PageID: 682




                    EXHIBIT J
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 276 of 437 PageID: 683
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 277 of 437 PageID: 684
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 278 of 437 PageID: 685
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 279 of 437 PageID: 686
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 280 of 437 PageID: 687
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 281 of 437 PageID: 688
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 282 of 437 PageID: 689
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 283 of 437 PageID: 690
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 284 of 437 PageID: 691
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 285 of 437 PageID: 692
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 286 of 437 PageID: 693
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 287 of 437 PageID: 694
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 288 of 437 PageID: 695
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 289 of 437 PageID: 696
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 290 of 437 PageID: 697
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 291 of 437 PageID: 698
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 292 of 437 PageID: 699
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 293 of 437 PageID: 700
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 294 of 437 PageID: 701
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 295 of 437 PageID: 702
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 296 of 437 PageID: 703
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 297 of 437 PageID: 704
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 298 of 437 PageID: 705
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 299 of 437 PageID: 706
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 300 of 437 PageID: 707
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 301 of 437 PageID: 708
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 302 of 437 PageID: 709
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 303 of 437 PageID: 710
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 304 of 437 PageID: 711
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 305 of 437 PageID: 712
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 306 of 437 PageID: 713
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 307 of 437 PageID: 714
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 308 of 437 PageID: 715
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 309 of 437 PageID: 716
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 310 of 437 PageID: 717
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 311 of 437 PageID: 718
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 312 of 437 PageID: 719
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 313 of 437 PageID: 720




                   EXHIBIT K
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 314 of 437 PageID: 721
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 315 of 437 PageID: 722
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 316 of 437 PageID: 723
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 317 of 437 PageID: 724
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 318 of 437 PageID: 725
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 319 of 437 PageID: 726
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 320 of 437 PageID: 727
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 321 of 437 PageID: 728
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 322 of 437 PageID: 729
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 323 of 437 PageID: 730
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 324 of 437 PageID: 731
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 325 of 437 PageID: 732
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 326 of 437 PageID: 733
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 327 of 437 PageID: 734
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 328 of 437 PageID: 735
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 329 of 437 PageID: 736
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 330 of 437 PageID: 737
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 331 of 437 PageID: 738
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 332 of 437 PageID: 739
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 333 of 437 PageID: 740
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 334 of 437 PageID: 741
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 335 of 437 PageID: 742
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 336 of 437 PageID: 743
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 337 of 437 PageID: 744
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 338 of 437 PageID: 745
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 339 of 437 PageID: 746
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 340 of 437 PageID: 747
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 341 of 437 PageID: 748
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 342 of 437 PageID: 749
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 343 of 437 PageID: 750
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 344 of 437 PageID: 751
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 345 of 437 PageID: 752
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 346 of 437 PageID: 753
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 347 of 437 PageID: 754
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 348 of 437 PageID: 755
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 349 of 437 PageID: 756
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 350 of 437 PageID: 757
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 351 of 437 PageID: 758
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 352 of 437 PageID: 759




                   EXHIBIT L
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 353 of 437 PageID: 760
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 354 of 437 PageID: 761
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 355 of 437 PageID: 762
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 356 of 437 PageID: 763
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 357 of 437 PageID: 764
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 358 of 437 PageID: 765
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 359 of 437 PageID: 766
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 360 of 437 PageID: 767
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 361 of 437 PageID: 768
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 362 of 437 PageID: 769
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 363 of 437 PageID: 770
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 364 of 437 PageID: 771
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 365 of 437 PageID: 772
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 366 of 437 PageID: 773
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 367 of 437 PageID: 774
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 368 of 437 PageID: 775
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 369 of 437 PageID: 776
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 370 of 437 PageID: 777
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 371 of 437 PageID: 778
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 372 of 437 PageID: 779
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 373 of 437 PageID: 780
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 374 of 437 PageID: 781
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 375 of 437 PageID: 782
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 376 of 437 PageID: 783
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 377 of 437 PageID: 784
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 378 of 437 PageID: 785
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 379 of 437 PageID: 786
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 380 of 437 PageID: 787
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 381 of 437 PageID: 788
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 382 of 437 PageID: 789
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 383 of 437 PageID: 790
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 384 of 437 PageID: 791
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 385 of 437 PageID: 792
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 386 of 437 PageID: 793
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 387 of 437 PageID: 794
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 388 of 437 PageID: 795
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 389 of 437 PageID: 796
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 390 of 437 PageID: 797
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 391 of 437 PageID: 798
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 392 of 437 PageID: 799
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 393 of 437 PageID: 800
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 394 of 437 PageID: 801
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 395 of 437 PageID: 802
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 396 of 437 PageID: 803
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 397 of 437 PageID: 804
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 398 of 437 PageID: 805
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 399 of 437 PageID: 806
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 400 of 437 PageID: 807




                  EXHIBIT M
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 401 of 437 PageID: 808
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 402 of 437 PageID: 809
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 403 of 437 PageID: 810
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 404 of 437 PageID: 811
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 405 of 437 PageID: 812
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 406 of 437 PageID: 813
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 407 of 437 PageID: 814
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 408 of 437 PageID: 815
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 409 of 437 PageID: 816
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 410 of 437 PageID: 817
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 411 of 437 PageID: 818
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 412 of 437 PageID: 819
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 413 of 437 PageID: 820
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 414 of 437 PageID: 821
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 415 of 437 PageID: 822
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 416 of 437 PageID: 823
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 417 of 437 PageID: 824
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 418 of 437 PageID: 825
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 419 of 437 PageID: 826
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 420 of 437 PageID: 827
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 421 of 437 PageID: 828
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 422 of 437 PageID: 829
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 423 of 437 PageID: 830
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 424 of 437 PageID: 831
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 425 of 437 PageID: 832
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 426 of 437 PageID: 833
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 427 of 437 PageID: 834
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 428 of 437 PageID: 835
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 429 of 437 PageID: 836
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 430 of 437 PageID: 837
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 431 of 437 PageID: 838
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 432 of 437 PageID: 839
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 433 of 437 PageID: 840
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 434 of 437 PageID: 841
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 435 of 437 PageID: 842
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 436 of 437 PageID: 843
Case 3:20-cv-05256-FLW-TJB Document 9 Filed 05/20/20 Page 437 of 437 PageID: 844
